Title: To Thomas Jefferson from John Clarke, 10 November 1792
From: Clarke, John
To: Jefferson, Thomas



Honourable Sir
Richmond Novr 10th 1792

Mr. William B. Giles member of congress, a considerable time past, was kind enough to take with him to philadelphia the Models and explainations of my new invented Machine which you have seen in miniature, when I saw you at Monticello. The Models and explainations together with a petition for a patent were inclosed in a box address’d to you, which Mr. Giles promised he would deliver to you on his arrival at Philadelphia. But not having heard any thing respecting the matter since Mr. Giles’s departure I am fearful that the Models petition &c have not been delivered to you. I have therefore taken the liberty of requesting that you will send your servant to Mr. Giles (if he  has not delivered them) and know where or in what situation they are which you will be kind enough to inform me by the Mail as soon as possible. If the box and its contents has reached you, you will be kind enough to send the patent by the mail to Richmond to the Care of The Honble. Mr. Wythe and be kind enough to inform me of the expence attending it which I will immediatly send. I hope your goodness will [pardon?] me for being thus troublesome. I am Honble Sir your Most Humb Srt

John Clarke

